Exhibit 10.33

 

OPTION NUMBER:

 

07-08

OPTIONEE:

 

Richard Lyttle

DATE OF GRANT:

 

July 12, 2007

EXERCISE PRICE:

 

$0.06

COVERED SHARES:

 

2,377,688

 

RADIUS HEALTH, INC.

2003 LONG-TERM INCENTIVE PLAN

 

INCENTIVE STOCK OPTION AGREEMENT

 

1.           Definitions. In this Agreement, capitalized terms used herein and
not defined elsewhere herein shall have the following meanings:

 

1.1          “Affiliate” means a corporation, partnership, business trust,
limited liability company or other form of business organization at least a
majority of the total combined voting power of all classes of stock or other
equity interests of which is owned by the Company either directly or indirectly.

 

1.2          “Agreement” means this Stock Option Agreement.

 

1.3          “Board” means the Board of Directors of the Company.

 

1.4          “Cause” means the Optionee’s (a) failure to substantially perform
his duties (other than by reason of Disability) with respect to the Company or
any of its Affiliates, (b) engaging in conduct known by the Optionee or that
reasonably should be known by the Optionee to be injurious to the Company or any
of its Affiliates, (c) breach of fiduciary duty to the Company or any of its
Affiliates, (d) dishonesty, fraud, alcohol or illegal drug abuse, or misconduct
with respect to the business or affairs of the Company or any of its Affiliates,
(e) willful violation of the policies of the Company or any of its Affiliates,
or (f) conviction of a felony or crime involving moral turpitude. All
determinations of Cause hereunder shall be made by the Committee in its
discretion and shall be binding for all purposes hereunder.

 

1.5          “Code” means the Internal Revenue Code of 1986, as amended.

 

1.6          “Committee” means the committee(s), subcommittee(s), or
person(s) charged, pursuant to the provisions of the Plan, with the
administration of the Plan.

 

1.7          “Common Stock” means the common stock, par value $.01 per share, of
the Company.

 

1.8          “Company” means Radius Health, Inc., a Delaware corporation, and
any successor thereto.

 

--------------------------------------------------------------------------------


 

1.9          “Covered Shares” means the shares of Common Stock subject to the
Option.

 

1.10        “Date of Exercise” means the date on which the Company receives
notice pursuant to Section 5.2 of the exercise, as a whole or in part, of the
Option.

 

1.11        “Date of Expiration” means the date on which the Option shall
expire, which shall be the earliest of the following times:

 

(a)   the date of the first notification to the Optionee that the Optionee’s
Service is terminated by the Company or an Affiliate for Cause;

 

(b)   thirty (30) days after termination of the Optionee’s Service for any
reason other than by the Company or an Affiliate for Cause, death or Disability;
provided, however, that if the Optionee dies within thirty (30) days of such
termination, the Option shall be exercisable for a period of one (1) year after
such termination;

 

(c)   three (3) years after termination of the Optionee’s Service with the
Company or an Affiliate by reason of death or, Disability; or

 

(d)   ten (10) years after the Date of Grant.

 

1.12        “Date of Grant” means the date set forth at the beginning of this
Agreement.

 

1.13        “Disability” means the Optionee’s (a) total and permanent disability
under any long-term disability plan or policy of the Company and/or its
Affiliates in which the Optionee participates such that the Optionee becomes
entitled to long-term disability payments thereunder, or (b) in the absence of
any such plan or policy, a good faith determination by the Board that the
Optionee is permanently and totally disabled.

 

1.14        “Exercise Price” means the dollar amount per share of Common Stock
set forth on page 1 of this Agreement, as it may be adjusted from time to time
pursuant to Section 4 hereof.

 

1.15        “Fair Market Value” means, (a) if the Common Stock is traded on a
securities exchange or automated dealer quotation system, at the Committee’s
election, either (i) the last sale price for a share, as of the relevant date,
on such securities exchange or automated dealer quotation system as reported by
such source as the Committee may select, or (ii) the average of the closing
prices of the Common Stock on such exchange or quotation system for the ten
(10) trading days immediately preceding the relevant date, or (b) if the Common
Stock is not traded on a securities exchange or automated dealer quotation
system, an amount equal to the then fair market value of a Share as determined
by the Committee pursuant to a reasonable method adopted in good faith for such
purpose.

 

2

--------------------------------------------------------------------------------


 

1.16        “Family Member” means a person who is (a) an ancestor, descendant,
sibling or spouse of the Optionee, (b) determined by the Committee, in its sole
discretion, to be a family member of the Optionee, or (c) a trust for the
benefit of person(s) identified in paragraphs (a) or (b) hereof.

 

1.17        “Option” means the stock option granted to the Optionee in Section 2
of this Agreement.

 

1.18        “Option Period” means the period specified in Section 3.2 hereof.

 

1.19        “Optionee” means the person identified on page 1 of this Agreement.

 

1.20        “Plan” means the Radius Health, Inc. 2003 Long-Term Incentive Plan,
as amended from time to time.

 

1.21        “Service” means, if the Optionee is (a) an employee of the Company
and/or any of its Affiliates (as determined by the Committee in its discretion),
the Optionee’s service as an employee of the Company and/or any of its
Affiliates, (b) a member of the Board of Directors of the Company or any of its
Affiliates but not an employee of the Company or any of its Affiliates (as
determined by the Committee in its discretion), the Optionee’s service as a
member of such Board of Directors, or (c) a consultant or independent contractor
to the Company or any of its Affiliates (as determined by the Committee in its
discretion) and is not described in the preceding clause (b), the Optionee’s
service as a consultant or independent contractor to the Company and/or any of
its Affiliates. The Optionee’s Service shall not be treated as having terminated
if the capacity in which the Optionee provides Service, as described in the
preceding sentence, changes, provided that the Optionee’s Service is continuous
notwithstanding such change.

 

1.22        “Vesting Schedule” means the following schedule in which the Covered
Shares vest: the Covered Shares shall vest over time, so that (a) 941,168 of the
Covered Shares shall vest immediately, (b) 247,676 of the Covered Shares shall
vest over five (5) quarterly installments, each quarterly installment being as
equal in number of shares as possible (as determined by the Company in its
reasonable discretion), with the first quarterly installment vesting on
October 1, 2007, and (c) the remaining 1,188,844 of the Covered Shares shall
vest based upon the achievement by the Optionee of the Option Milestones (as
defined in that certain Offer Letter, dated July 2, 2004, from the Company to
the Optionee).

 

2.     Grant of Option.  Pursuant to the Plan and subject to the terms of this
Agreement, the Company hereby grants to the Optionee, as of the Date of Grant,
the Option to purchase from the Company that number of shares identified as the
“Covered Shares” on page 1 of this Agreement, exercisable at the Exercise Price.

 

3.     Terms of the Option.

 

3.1          Type of Option.  The Option is an incentive stock option within the

 

3

--------------------------------------------------------------------------------


 

meaning of Section 422 of the Code of 1986.

 

3.2           Option Period.  Subject to the terms and conditions set forth in
this Agreement, the Option may be exercised as to the Covered Shares during the
period commencing on the Date of Grant and terminating on the Date of Expiration
according to the Vesting Schedule.

 

3.3            Nontransferability. The Option is not transferable by the
Optionee other than by will or by the laws of descent and distribution, and is
exercisable, during the Optionee’s lifetime, only by the Optionee, or, in the
event of the Optionee’s legal disability, by the Optionee’s legal
representative.

 

3.4          Payment of the Exercise Price.  The Optionee, upon exercise, as a
whole or in part, of the Option, shall pay the Exercise Price, which payment
maybe made by any or all of the following means, either alone or in combination:

 

(a)    cash or check payable to the order of the Company;

 

(b)   if at the time of exercise, the Common Stock is listed for trading on a
national securities exchange or automated dealer quotation system delivery
(either actual or constructive) such number of shares of unencumbered Common
Stock (provided that such shares, if acquired under the Option or under any
other option or award granted under the Plan or any other plan sponsored or
maintained by the Company, have been held by the Optionee for at least six
(6) months) that have an aggregate Fair Market Value on the Date of Exercise
equal to that portion of the Exercise Price being paid by delivery of such
shares; or

 

(c)    if at the time of exercise, the Common Stock is listed for trading on a
national securities exchange or automated dealer quotation system and in
accordance with such rules as may be specified by the Committee, delivery to the
Company of a properly executed exercise notice and irrevocable instructions to a
registered securities broker promptly to deliver to the Company cash equal to
the Exercise Price for that portion of the Option being exercised.

 

4.             Capital Adjustments.  The number of Covered Shares as to which
the Option has not been exercised, the Exercise Price, and the type of stock or
other consideration to be received on exercise of the Option shall be subject to
such substitution, adjustment or change, if any, as the Committee in its sole
discretion deems appropriate to reflect such events as stock dividends,
split-ups, spin-offs, recapitalizations, reclassifications, combinations or
exchanges of shares, mergers, consolidations, liquidations, and the like, of or
by the Company. Any adjustment determined to be appropriate by the Committee
shall be conclusive and shall be binding on the Optionee.

 

5.            Exercise.

 

5.1           Exercisability. The Option may be exercised at any time, and from
time to time, during the Option Period, as a whole or in part to the extent of
the percentage of Covered Shares set forth in the Vesting Schedule under
Section 1.22 hereof; provided, that (i)

 

4

--------------------------------------------------------------------------------


 

in no event shall any such exercise be for less than one hundred (100) Covered
Shares or, if the number of Covered Shares remaining subject to the Option total
less than one hundred (100), such total remaining shares; (ii) any exercise of
the Option shall be in whole shares; and (iii) the Option shall in no event be
exercisable for an aggregate of more than the number of Covered Shares set forth
on page 1 of this Agreement that shall have vested at the time of exercise under
the Vesting Schedule, as adjusted pursuant to Section 4 herein.

 

5.2           Notice. Subject to Section 5.1, the Option shall be exercised by
the delivery to the Company of written notice of such exercise, in such form as
the Committee may from time to time prescribe, accompanied by full payment (or
means of full payment permitted by Section 3.4 hereof) of the Exercise Price
with respect to that portion of the Option being exercised. Until the Committee
notifies the Optionee to the contrary, the form attached to this Agreement as
Exhibit A shall be used to exercise the Option.

 

5.3           Withholding. The Company’s obligation to deliver shares of Common
Stock upon the exercise of the Option shall be subject to the satisfaction of
any applicable federal, state and local tax withholding requirements. The
Optionee may satisfy any such withholding obligation by any of the following
means or by a combination of such means: (a) tendering a cash payment; (b) if at
the time the withholding obligation arises, the Common Stock is listed for
trading on a national securities exchange or automated dealer quotation system,
authorizing the Company to withhold shares of Common Stock from the shares
otherwise issuable to the Optionee upon exercise of the Option; or (c) if at the
time the withholding obligation arises, the Common Stock is listed for trading
on a national securities exchange or automated dealer quotation system,
delivering to the Company already-owned and unencumbered shares of Common Stock.
For purposes of this Section 5.3, shares of Common Stock that are withheld or
delivered to satisfy applicable withholding taxes shall be valued at their Fair
Market Value on the date the withholding tax obligation arises, and in no event
shall the aggregate Fair Market Value of the shares of Common Stock withheld
and/or delivered pursuant to this Section 5.3 exceed (the minimum amount of
taxes required to be withheld in connection with exercise of the Option.

 

5.4           Effect. The exercise, as a whole or in part, of the Option shall
cause a reduction in the number of Covered Shares as to which the Option may be
exercised in an amount equal to the number of shares of Common Stock as to which
the Option is exercised.

 

6.             Representations.  The Optionee hereby represents and warrants
that the Optionee has received and reviewed a copy of the Plan. The Optionee
agrees that, upon the issuance of any shares of Common Stock upon the exercise
of the Option, the Optionee will, upon the request of the Company, represent and
warrant in writing that the Optionee (a) has received and reviewed a copy of the
Plan; (b) is capable of evaluating the merits and risks of exercising the Option
and acquiring the shares and able to bear the economic risks of such investment;
(c) has made such investigation as he or she deems necessary and appropriate of
the business and financial prospects of the Company; and (d) is acquiring the
shares for investment only and not with a view to resale or other distribution
thereof. The Optionee shall make such other representations and warranties that
the Committee may request for the

 

5

--------------------------------------------------------------------------------


 

purpose of complying with applicable law.

 

7.     Reserved.

 

8.     Legends.  The Optionee agrees that the certificates evidencing the shares
of Common Stock issued upon exercise of the Option may include any legend which
the Committee deems appropriate to reflect the transfer and other restrictions
contained in the Plan, this Agreement or to comply with applicable laws.

 

9.     Rights as Stockholder.  The Optionee shall have no rights as a
stockholder with respect to any shares of Common Stock subject to the Option
until and unless a certificate or certificates representing such shares are
issued to the Optionee pursuant to this Agreement.

 

10.   Service.  Neither the grant of the Option evidenced by this Agreement nor
any term or provision of this Agreement shall constitute or be evidence of any
understanding, express or implied, on the part of the Company to employ or
retain the Optionee for any period.

 

11.   Subject to the Plan.  The Option evidenced by this Agreement and the
exercise thereof are subject to the terms and conditions of the Plan, which is
incorporated by reference and made a part hereof, but the terms of the Plan
shall not be considered an enlargement of any rights or benefits under this
Agreement.  In addition, the Option is subject to any rules and regulations
promulgated by the Committee.

 

12.   Governing Law.  The validity, construction, interpretation and
enforceability of this Agreement shall be determined and governed by the laws of
the State of Delaware without giving effect to the principles of conflicts of
laws.

 

13.   Severability.  If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable in any material respect, such provision shall
be replaced with a provision that is as close as possible in effect to such
invalid, illegal or unenforceable provision, and still be valid, legal and
enforceable, and the validity, legality and enforceability of the remainder of
this Agreement shall not in any way be affected or impaired thereby.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf by the undersigned, thereunto duly authorized, effective as of the Date
of Grant.

 

ATTEST:

 

RADIUS HEALTH, INC.

 

 

 

 

 

 

/s/ Edith Estabrook

 

By:

/s/ B.N. Harvey

 

 

 

 

 

 

Accepted and agreed to as of the Date of Grant:

 

 

 

 

 

 

 

 

C. Richard Edmund Lyttle

 

 

 

7

--------------------------------------------------------------------------------


 

“EXHIBIT A”

EXERCISE OF OPTION

 

Board of Directors

Radius Health, Inc.

                     

                     ,                     

 

Gentlemen:

 

The undersigned, the Optionee under the Stock Option Agreement (“Agreement”)
identified as Option No.                        granted pursuant to the Radius
Health, Inc. 2003 Long-Term Incentive Plan, hereby irrevocably elects to
exercise the Option granted in the Agreement to purchase              shares of
Common Stock of Radius Health, Inc., par value $0.01 per share (the “Option
Shares”), and herewith makes payment of $                        in the form of
(check all that apply and if more than one is checked, indicate the amount to be
paid by each payment method):

 

o Cash or Check:

                            

 

 

o Common Stock:*

                            

 

 

o Brokerage Transaction: *

                            

 

The undersigned hereby elects to satisfy applicable withholding requirements by
(check all that apply and, if more than one is checked, indicate the amount to
be withheld by each withholding method):

 

o Cash or Check:

                            

 

 

o Withholding of Common Stock: *

                            

 

 

o Delivery of Common Stock: *

                            

 

--------------------------------------------------------------------------------

* Applicable only if the Common Stock is listed on a national securities
exchange or an automated dealer quotation system and the requirements of
Section 3.4(c) or 5.2, as applicable, of the Agreement are satisfied.

 

8

--------------------------------------------------------------------------------


 

Capitalized terms used herein but not defined shall have the meanings ascribed
to such terms in the Agreement:

 

The undersigned hereby represents as follows:

 

1.             The Optionee has received and reviewed a copy of the Plan;

 

2.             The Optionee is capable of evaluating the merits and risks of
exercising the Option and acquiring the shares of Common Stock and is able to
bear the economic risks of such investment;

 

3.             The Optionee has made such investigations as the Optionee deems
necessary and appropriate of the business and financial prospects of the
Company; and

 

4.             The Optionee is acquiring the shares of Common Stock for
investment only and not with a view to resale or other distribution thereof.

 

The Optionee acknowledges that the Company has made available to the Optionee
the opportunity to obtain information to evaluate the merits and risks
associated with the Agreement and the transactions contemplated thereby. The
Optionee further acknowledges that the investment contemplated by the Option
involves a high degree of risk, including risks associated with the Company’s
business operations and prospects, the lack of a public market for the shares of
Common Stock, and the limitations on the transferability of the Option and the
shares of Common Stock.

 

Optionee acknowledges and agrees that the Company shall cause the legends set
forth below or legends substantially equivalent thereto, to be placed upon any
certificates evidencing ownership of Common Stock together with any other
legends that may be required by federal or state securities laws:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE (THE
“OTHER ACTS”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR
HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT AND ANY APPLICABLE OTHER
ACTS OR, IN THE OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR
HYPOTHECATION IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE OTHER ACTS.

 

Date:

 

 

 

 

 

(Signature of Optionee)

 

9

--------------------------------------------------------------------------------


 

Date received by Radius Health, Inc.:

 

 

 

Received by:

 

 

 

Note: Shares of Common Stock being delivered in payment of all or any part of
the Exercise Price must be represented by certificates registered in the name of
the Optionee and duly endorsed by the Optionee and by each and every other
co-owner in whose name the shares may also be registered.

 

10

--------------------------------------------------------------------------------